DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LG ELECTRONICS, 3GPP TSG RAN WG1 Meeting #93, R1-1806615, Busan, Korea, 5/21-5/25, 2018, hereinafter “D1”, identified IDS).
Regarding claim 1, D1 discloses a method for wireless communication at a user equipment (UE), comprising: determining, during a beam failure recovery period (see section 2.1., page 1, para. 2, beam failure recovery procedure), that a configured control resource set at least partially overlaps with a beam failure recovery control resource set (see section 2.2, pages 1 and 2, CORESETs are overlapped in time domain, one of the CORESET is BFR-CORESET, when multiple CORSETs with different TCI states are overlapping, select the highest priority CORESET with CSS or BFR-SS) ;


Regarding claim 7, D1 discloses wherein the at least partial overlap comprises a time domain overlap, or a frequency domain overlap, or a combination thereof (see section 2.2, page 1, CORESETs can be overlapped on time and/or frequency domain).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Guo et al. (US 2018/0302889 A1, hereinafter “Guo”).
Regarding claim 2, D1 discloses all the subject matter but fails to mention explicitly further comprising: determining that a beam failure event has occurred; transmitting, based at least in part on the occurrence of the beam failure event, a beam failure recovery request to a base station using a transmit beam; and identifying the receive beam based at least in part on the transmit beam. However, Guo from a similar field of endeavor discloses comprising: determining that a beam failure event has 
Regarding claim 3, D1 discloses further comprising: monitoring a set of candidate beams transmitted from the base station (see section 2.2, UE monitors multiple CORESETs); and selecting the transmit beam from the set of candidate beam (see section 2.2, UE selects on Rx beam based on selection rule).
Regarding claim 4, D1 discloses all the subject matter but fails to mention wherein the beam failure recovery period comprises a time period between transmitting a beam failure recovery request signal and receiving the control signal, wherein the control signal comprises at least a portion of a beam failure recovery response. However, Guo from a similar field of endeavor discloses wherein the beam failure recovery period comprises a time period between transmitting a beam failure recovery request signal and receiving the control signal, wherein the control signal comprises at least a portion of a beam failure recovery response (see para. 0127-0130, configured time window to receive response by higher layer control signal). Thus, it would have 
Regarding claim 5, D1 discloses all the subject matter but fails to mention wherein the beam failure recovery period comprises a time period between transmitting a beam failure recovery request signal and receiving a signal activating a transmission configuration information state. However, Guo from a similar field of endeavor discloses wherein the beam failure recovery period comprises a time period between transmitting a beam failure recovery request signal and receiving a signal activating a transmission configuration information state (see para. 0127-0130, configured time window to receive response by higher layer control signal). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Guo configured time window scheme into D1 beam recovery procedure scheme. The method can be implemented in a base station. The motivation of doing this is to provide an efficient beam recovery scheme.
Regarding claim 6, D1 discloses all the subject matter but fails to mention wherein the signal comprises a radio resource control (RRC) signal, or a medium access control (MAC) control element (CE), or a combination thereof. However, Guo from a similar field of endeavor discloses wherein the signal comprises a radio resource control (RRC) signal, or a medium access control (MAC) control element (CE), or a combination thereof (see para. 0128-0129). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made 
Regarding claim 8, D1 discloses all the subject matter but fails to mention wherein the control signal comprises at least a portion of a beam failure recovery response. However, Guo from a similar field of endeavor discloses wherein the control signal comprises at least a portion of a beam failure recovery response (see para. 0125). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Guo configured time window scheme into D1 beam recovery procedure scheme. The method can be implemented in a base station. The motivation of doing this is to provide an efficient beam recovery scheme.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463